       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 1 of 11



 1   Nathan C. Volheim
     Attorney Email Address: nvolheim@sulaimanlaw.com
 2   SULAIMAN LAW GROUP
 3   2500 South Highland Avenue, Suite 200
     Lombard, Illinois 60148
 4   Telephone: (630) 568-3056
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF ARIZONA

 8

 9   Rebecca A. Rivers,                           Case No.

10                     Plaintiff,                 COMPLAINT FOR DAMAGES

11          v.                                    1. VIOLATION OF THE TELEPHONE
                                                  CONSUMER PROTECTION ACT, 47 U.S.C.
12                                                §227 ET SEQ.
     Pegar Investments, LLC
13                                                2. VIOLATIONS OF ARIZONA CONSUMER
                       Defendant.                 FRAUD ACT, ARS §44/1522 et seq.
14
                                                  3. INVASION OF PRIVACY
15
                                                  4. TRESSPASS TO CHATTELS
16
                                                  5. INTENTIONAL INFLICTION OF
17                                                EMOTIONAL DISTRESS

18

19                                                DEMAND FOR JURY TRIAL

20

21                                           COMPLAINT

22        NOW comes REBECCA A. RIVERS (“Plaintiff”), by and through the undersigned attorney,
23   complaining as to the conduct of PEGAR INVESTMENT, LLC (“Defendant”), as follows:
24
                                        NATURE OF THE ACTION
25
        1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection Act
26
     under 47 U.S.C. §227 et seq., Arizona Consumer Fraud Act (“ACFA”) under ARS §44/1522 et
27

28
                                                    1
       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 2 of 11



 1   seq., as well as for Invasion of Privacy (“IOP”) , Trespass to Chattels (“TTC”), and Intentional
 2   Infliction of Emotional Distress (“IIED”), stemming from Defendant’s unlawful conduct.
 3
                                          JURISDICTION AND VENUE
 4
         2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction
 5
     is conferred upon this Court by 47 U.S.C §227, as well as 28 U.S.C. §§1331 and 1337, as the action
 6

 7   arises under the laws of the United States. Supplemental jurisdiction exists for the state law claim

 8   pursuant 28 U.S.C. §1367.

 9       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant is headquartered
10
     in the state of Arizona, conducts business in the District of Arizona and a substantial portion of the
11
     events or omissions giving rise to the claims occurred within the District of Arizona.
12
                                                    PARTIES
13
         4. Plaintiff is a consumer over 18 years-of-age residing in Glendale, Arizona, which is within
14

15   the District of Arizona.

16       5. Defendant is a limited liability company organized under the laws of Arizona with its
17   principal place of business located at 5201 West Glendale Avenue, #2, Glendale, Arizona 85301.
18
         6. Defendant acted through its agents, employees, officers, members, directors, heirs,
19
     successors, assigns, principals, trustees, sureties, subrogees, third-party contractors, representatives
20
     and insurers at all times relevant to the instant action.
21

22                                 FACTS SUPPORTING CAUSES OF ACTION

23       7. Prior to the conduct giving raise to these claims, Plaintiff financed the purchase of a 2004

24   Mitsubishi Galant through Defendant (“subject automobile”).
25       8. Plaintiff has been up to date on her payments for the last two years; however, due to
26
     financial difficulty stemming from the COVID-19 pandemic, Plaintiff began occasionally falling
27
     behind on her scheduled payments to Defendant.
28
                                                         2
       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 3 of 11



 1      9. Plaintiff subsequently began receiving relentless and persistent calls from Defendant to her
 2   cellular phone number. (480) XXX-3584, attempting to collect the past due payments (“subject
 3
     consumer debt”).
 4
        10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
 5
     operator of the cellular phone ending in -3584. Plaintiff is and always has been financially
 6

 7   responsible for the cellular phone and its services.

 8      11. Defendant has primarily used the phone number (623) 937-0945 when placing collection

 9   calls to Plaintiff’s cellular phone, but upon belief, Defendant has used other numbers as well.
10
        12. Upon information and belief, the above-referenced phone number is regularly utilized by
11
     Defendant during its debt collection activities.
12
        13. If Plaintiff was only a day late on her payments, Defendant harassingly bombards Plaintiff
13
     with collection activity including, but not limited to: placing repeated and relentless calls to her
14

15   cellular phone, including back to back phone calls mere minutes apart, as well as leaving long voice

16   messages detailing Plaintiff’s personal and sensitive information.
17      14. Even as Plaintiff attempted to get current on the subject debt through payments, Defendant
18
     would follow up such payments with further harassing phone calls seeking further payment.
19
        15. Upon answering Defendant’s phone calls, Plaintiff would experience a noticeable pause,
20
     lasting several seconds in length, before being connected with a live representative.
21

22      16. Due to the harassing nature of Defendant’s collection campaign, Plaintiff demanded on

23   numerous occasions that Defendant cease calling her cellular phone.

24      17. Rather than adhere to Plaintiff’s demands, Defendant intentionally continued to place
25   repeated and persistent phone calls and voice messages to Plaintiff’s cellular phone.
26
        18. Defendant has frequently placed multiple calls per day to Plaintiff’s cellular phone,
27
     notwithstanding her demands that it stop contacting her cellular phone.
28
                                                        3
       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 4 of 11



 1      19. Plaintiff has received dozens of phone calls from Defendant since demanding that it stop
 2   contacting her.
 3
        20. In addition to the harassing and repetitious phone calls, Defendant further engaged in
 4
     deceptive and unfair conduct in its conversations with Plaintiff.
 5
        21. Specifically, around Thanksgiving 2020, Defendant contacted Plaintiff and stated that
 6

 7   unless Plaintiff made payment, Defendant would call the police and report that the subject

 8   automobile was stolen.

 9      22. Plaintiff became severely emotionally distressed as a result of Defendant’s representation,
10
     as she believed she would be sought by the police for nonpayment on the subject debt.
11
        23. Defendant’s conduct directed towards Plaintiff, including its decision to make such a
12
     baseless threat around the holidays, underscores the outrageous and highly offensive nature of its
13
     conduct.
14

15      24. Frustrated, distressed, confused, and upset over Defendant’s conduct, Plaintiff spoke with

16   her undersigned attorney regarding her rights, resulting in exhausting time and resources.
17      25. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
18
        26. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
19
     limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional
20
     distress, increased risk of personal injury resulting from the distraction caused by the never-ending
21

22   calls, increased usage of her telephone services, loss of cellular phone capacity, diminished

23   cellular phone functionality, decreased battery life on her cellular phone, diminished space for data

24   storage on her cellular phone and emotional distress stemming from the false belief she could be
25   criminally charged, and a violation of her state and federally protected interests to be free from
26
     harassing debt collection conduct
27

28
                                                       4
       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 5 of 11



 1             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 2      27. Plaintiff repeats and alleges paragraphs 1 through 26 as though fully set forth herein.
 3
        28. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their cellular
 4
     phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages without
 5
     their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has
 6

 7   the capacity...to store or produce telephone numbers to be called, using a random or sequential

 8   number generator; and to dial such numbers.”

 9      29. Defendant used an ATDS in connection with its communications directed towards
10
     Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff
11
     has experienced during answered calls, is instructive that an ATDS was being utilized to generate
12
     the phone calls. Additionally, Defendant continuing to contact Plaintiff after he demanded that the
13
     phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and
14

15   frequency of Defendant’s contacts points to the involvement of an ATDS.

16      30. Upon information and belief, the system employed by Defendant to place phone calls to
17   Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to be called,
18
     using a random or sequential number generator; and (B) to dial such numbers.
19
        31. Defendant violated the TCPA by placing phone calls to Plaintiff’s cellular phone using an
20
     ATDS without her consent. Any consent that Plaintiff may have given to Defendant was
21

22   specifically revoked by Plaintiff’s demands that it cease contacting him. Plaintiff received dozens

23   of phone calls and after she asked Defendant to cease contacting him.

24      32. The calls placed by Defendant to Plaintiff were regarding collection activity and not for
25   emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).
26
        33. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
27
     at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA
28
                                                       5
       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 6 of 11



 1   should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
 2   entitled to under 47 U.S.C. § 227(b)(3)(C).
 3
        WHEREFORE, Plaintiff, REBECCA A. RIVERS, respectfully requests that this Honorable
 4
     Court enter judgment in her favor as follows:
 5
                a. Declaring that the practices complained of herein are unlawful and violate the
 6                 aforementioned statutes and regulations;
 7
                b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
 8                 pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

 9              c. Awarding Plaintiff costs and reasonable attorney fees;
10
                d. Enjoining Defendant from further contacting Plaintiff seeking payment of the
11                 subject debt; and

12              e. Awarding any other relief as this Honorable Court deems just and appropriate.

13                  COUNT II – VIOLATIONS OF THE ARIZONA CONSUMER FRAUD ACT
14
        34. Plaintiff restates and realleges paragraphs 1 through 26 as though fully set forth herein.
15
        35. Defendant’s collection calls to Plaintiff constitute “unlawful practice” as defined by ARS
16
     §44-1522 of the ACFA.
17
        36. The ACFA states:
18

19                  The act, use or employment by any person of any deception,
                    deceptive or unfair act or practice, fraud, false pretense, false
20                  promise, misrepresentation, or concealment, suppression or omission
                    of any material fact with intent that others rely on such concealment,
21                  suppression or omission, in connection with the sale or advertisement
                    of any merchandise whether or not any person has in fact been
22                  misled, deceived or damaged thereby, is declared to be an unlawful
                    practice. Ariz. Rev. Stat. Ann. § 44-1522
23
        37. Defendant violated ARS §44-1522 by engaging in an unfair and deceptive act or practice in
24
     contacting Plaintiff. It was inherently deceptive and unfair for Defendant to falsely threaten to call
25
     the police and report the subject automobile as stolen. Defendant intended that Plaintiff rely on this
26

27   representation and make payment. Defendant’s conduct proximately caused Plaintiff sever

28   emotional distress.
                                                        6
        Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 7 of 11



 1       WHEREFORE, Plaintiff, REBECCA A. RIVERS, respectfully requests that the Arbitrator
 2   enter judgment in her favor as follows:
 3
         a. Declaring that the practices complained of herein are unlawful and violate the
 4          aforementioned statutes and regulations;

 5       b. Awarding Plaintiff actual and punitive damages, in an amount to be determined at trial,
            for the underlying violations;
 6

 7       c. Awarding Plaintiff costs and reasonable attorney fees;

 8       d. Enjoining Defendant from further contacting Plaintiff; and

 9       e. Awarding any other relief as this Honorable Court deems just and appropriate.
10                       COUNT III-INVASION OF PRIVACY-INTRUSION UPON SECLUSION
11       38. Plaintiff restates and realleges paragraphs 1 through 26 as though fully set forth herein.

12       39. Defendant, through its barrage of phone calls, has repeatedly and intentionally invaded

13   Plaintiff’s privacy.
14       40. Defendant’s persistent and unwanted phone calls to Plaintiff’s cellular phone eliminated
15
     Plaintiff’s right to privacy.
16
         41. Moreover, Defendant’s behavior in continuously contacting Plaintiff by phone at different
17
     times throughout the day, was highly intrusive and invasive.
18

19       42. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,

20   disrupted Plaintiff’s overall focus, and continually frustrated and annoyed Plaintiff to the point

21   where Plaintiff was denied the ability to quietly enjoy her life, instead having it upended by
22
     Defendant’s harassing phone call campaign.
23
         43. These persistent collection calls eliminated the peace and solitude that Plaintiff would have
24
     otherwise had in Plaintiff’s home and/or any other location in which Plaintiff was located when
25
     Defendant was placing its calls.
26

27       44. By continuing to call Plaintiff in an attempt to dragoon Plaintiff into payment, Defendant

28   gave Plaintiff no reasonable escape from its incessant calls.
                                                        7
       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 8 of 11



 1       45. As detailed above, by persistently contacting Plaintiff’s cellular phone without her prior
 2   express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected, and caused
 3
     Plaintiff to suffer concrete and particularized harm.
 4
         46. Defendant’s relentless collection efforts and tactic of repeatedly calling Plaintiff’s cellular
 5
     phone after she requested that these calls cease is highly offensive to a reasonable person.
 6

 7       47. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion by

 8   placing numerous unconsented phone calls to Plaintiff’s cellular phone in a short period of time.

 9       WHEREFORE, Plaintiff, REBECCA A. RIVERS, respectfully requests that Arbitrator enter
10
     judgment in her favor as follows:
11
                 a. Declaring that the practices complained of herein are unlawful and violate the
12                  aforementioned statutes and regulations;

13               b. Awarding Plaintiff actual damages;
14
                 c. Award Plaintiff punitive damages;
15
                 d. Award Plaintiff reasonable attorney’s fees and costs;
16
                 e. Enjoining Defendant from contacting Plaintiff; and
17
                 f. Awarding any other relief as this Honorable Court deems just and appropriate.
18

19                                       COUNT IV-TRESPASS TO CHATTELS

20       48. Plaintiff restates and realleges paragraphs 1 through 26 as though fully set forth herein.
21       49. Trespass to Chattels is defined as the intentional interference with the possession, or
22
     physical condition of a chattel in the possession of another, without justification. Prosser, Torts, 64
23
     (2d ed.).
24
         50. Courts have applied this tort theory to unwanted telephone calls and text messages. See
25

26   Czech v. Wall St. on Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,

27   L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

28   2015).
                                                        8
       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 9 of 11



 1      51. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of
 2   the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot
 3
     on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,
 4
     J., concurring).
 5
        52. Defendant interfered with Plaintiff’s ability to use her cellular phone while it was in her
 6

 7   possession.

 8      53. Defendant further deprived Plaintiff’s phone of storage space through the persistent and

 9   length voice mail messages it would leave Plaintiff.
10
        54. Defendant barraged Plaintiff with numerous phone calls after she made demands that the
11
     calls stop, including multiple phone calls on the same day, leaving her unable to use or possess her
12
     cellular phone in the manner in which she wanted to during such time.
13
        55. Defendant knew or should have known that its phone calls were not consented to, as
14

15   Plaintiff repeatedly stated that Defendant must cease contacting her.

16      56. Defendant caused damage to Plaintiff’s cellular phone, including, but not limited to, the
17   wear and tear caused to her cellular phone, the loss of battery charge, the loss of battery life, and
18
     the diminished space for storage given Defendant’s placement of voicemail messages to Plaintiff’s
19
     phone.
20
        57. Plaintiff also suffered damages in the form of stress, anxiety, and emotional distress, from
21

22   Defendant’s continuous interference with her possession of her cellular phone.

23      WHEREFORE, Plaintiff, REBECCA A. RIVERS, respectfully requests that the Arbitrator

24   enter judgment in her favor as follows:
25      a. Enter judgment in favor of Plaintiff and against Defendant;
26
        b. Award Plaintiff actual damages in an amount to be determined at trial;
27
        c. Award Plaintiff punitive damages in an amount to be determined at trial;
28
                                                       9
       Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 10 of 11



 1       d. Enjoining Defendant from contacting Plaintiff;
 2       e. Award any other relief this Honorable Court deems equitable and just
 3
                         COUNT V-INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 4       58. Plaintiff restates and realleges paragraphs 1 through 26 as though fully set forth herein.

 5       59. To state a claim for intentional infliction of emotional distress, a Plaintiff must allege (1)
 6   the Defendant acted intentionally or recklessly; (2) the Defendant’s conduct was extreme and
 7
     outrageous; (3) the conduct caused the Plaintiff emotional distress; and (4) the emotional distress
 8
     was severe. Hoffmann-La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004).
 9
         60. Defendant intentionally engaged in extreme and outrageous conduct when Defendant
10

11   incessantly tried to dragoon the Plaintiff into making payments on the subject debt via intrusions,

12   threats and, harassment carried out through phone calls and voice mail messages to Plaintiff’s

13   cellular phone. Specifically, Defendant intentionally and/or recklessly threatened to call the police
14   and say that the subject automobile was stolen, even though it was not. The fact Defendant’s phone
15
     call came during the holidays accentuates the outrageous and extreme nature of its conduct.
16
         61. Defendant knew that its relentless phone calls and threats of criminal prosecution would
17
     inflict severe emotional distress on Plaintiff and Plaintiff’s general well-being.
18

19       62. Defendant’s conduct was designed to cause severe emotional distress to the Plaintiff.

20       63. Defendant caused Plaintiff to suffer from severe emotional distress, both by way of endless

21   phone calls at all hours of the day, as well as through its blatantly false threats of criminal
22
     prosecution, in an attempt to coerce Plaintiff into making a payment.
23
         64. Plaintiff became severely distressed that she would be criminally prosecuted in connection
24
     with the subject debt, when in fact she could not.
25
         65. Defendant’s actions were designed to instill fear and emotional distress upon Plaintiff.
26

27       66. Defendant’s intentionally and/or recklessly conduct caused severe emotional distress to

28   Plaintiff.
                                                        10
     Case 2:21-cv-00396-SMB Document 1 Filed 03/08/21 Page 11 of 11



 1    67. As stated above, Plaintiff has suffered damages from Defendant’s outrageous conduct.
 2       WHEREFORE, Plaintiff, REBECCA A. RIVERS, respectfully requests that the Arbitrator
 3
      enter judgment in her favor as follows:
 4
      a. Enter judgment in her favor and against Defendant;
 5
      b. Award Plaintiff her actual damages in an amount to be determined at trial;
 6    c. Award Plaintiff punitive damages in an amount to be determined at trial; and
 7    d. Award any other relief this Honorable Court deems equitable and just.
 8

 9    Dated: March 8, 2021                      Respectfully submitted,

10                                              By: /s/ Nathan C. Volheim
                                                Pro Hac Vice Application Pending
11                                              Nathan C. Volheim
                                                SULAIMAN LAW GROUP, LTD
12                                              2500 South Highland Avenue, Suite 200
13                                              Lombard, IL 60148
                                                Telephone: (630) 568-3056
14                                              Facsimile: (630) 575-8188
                                                Email: nvolheim@sulaimanlaw.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   11
